Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed May 10, 2022, claims 1, 3-4, 6-7, 15, 19, 26-27, 30-34, 37-38, 40-44 and 46-49 are amended. 

2.  Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

3. Applicant amendments to claims 1, 19, 27, 30, 37, 41 and 44 changes the scope of the claims, by adding the following limitation, in lines 10-15, " …  wherein the configured time period comprises a periodicity of the periodic signal; measuring one or more energy levels associated with the received periodic signal across the configured time period based on the received control interface triggering configuration; and configuring the control interface based on the one or more measured energy levels and the control interface triggering configuration, wherein configuring the control interface comprises powering the control interface on or off for a first time duration based on the one or more measured energy levels”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Barnes (US Pub No.: 2020/0112381 –para. 0078), Siomina (US Pub. No:2015/0223085) – see para. 0128, 0147, 0212-0213, 0220-0222 and Schmutz (US Pub. No.:2002/0028675 – Abstract, Fig.6, Paras. 0014, 0052-0057). The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 has been amended to recites in lines 8-9, “wherein the configured time period comprises a periodicity of the periodic signal”. It is unclear whether /  how “the configured time period comprises a periodicity of the periodic signal”. Is the configure time period the time period of the periodic signal? When is the time period configured, in view of the periodic signal?
Also, it is unclear whether / how the receiver “receives”, from the base station network entity, “a periodic signal during a configured time period”, as recites in lines 6-7. Since, the signal is periodic, it is unclear the relationship to “a configured time period”
Claims 1, 19, 27, 30, 37, 41 and 44 are also rejected for the same reason as set forth above for claim 1.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469